                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

ZACHARY M. FAULKNER,

                 Plaintiff,

AMERICAN FAMILY MUTUAL
INSURANCE COMPANY SI, and
UNITED HEALTHCARE INSURANCE
COMPANY,

                 Involuntary Plaintiffs,

            v.                                                      Case No. 20-CV-1295

US FOODS INC, TRANS-PORTE INC,
ZURICH AMERICAN INSURANCE
COMPANY, and JEAN CARLOS
FLORES-RIVERA,

            Defendants.
______________________________________________________________________________
                   STIPULATION AND [PROPOSED] ORDER TO DISMISS

       Plaintiff and Defendants stipulate this action shall be dismissed with prejudice, including

all claims which were or could have been alleged, each party shall bear its own costs, and an order

may be entered without further notice under Federal Rule of Civil Procedure 41(a)(2).

 /s/ Andrew S. Wier                              /s/ Brian O. Watson
 Andrew S. Wier                                  Brian O. Watson
 WI State Bar No. 1072520                        WI State Bar No. 1098661
 Attorney for Plaintiff                          Attorney for Defendants
 HABUSH HABUSH & ROTTIER S.C.                    RILEY SAFER HOLMES & CANCILA LLP
 6905 Green Bay Road, Suite 201                  70 West Madison Street., Suite 2900
 Kenosha, WI 53142                               Chicago, IL 60602
 awier@habush.com                                bwatson@rshc-law.com


       SO ORDERED:
                                             ____________________________________
                                             STEPHEN C. DRIES
                                             United States Magistrate Judge



         Case 2:20-cv-01295-SCD Filed 07/14/21 Page 1 of 2 Document 27
                                CERTIFICATE OF SERVICE

       I certify that on July 14, 2021, these papers were filed with the Clerk of the Court for the

Eastern District of Wisconsin using the CM/ECF system.


                                                     /s/ Brian O. Watson
                                                     Brian O. Watson
                                                     WI State Bar No. 1098661
                                                     Attorney for Defendants
                                                     Riley Safer Holmes & Cancila LLP
                                                     70 West Madison Street., Suite 2900
                                                     Chicago, IL 60602
                                                     Telephone: (312) 471-8700
                                                     Fax: (312) 471-8701
                                                     bwatson@rshc-law.com




                                       2
         Case 2:20-cv-01295-SCD Filed 07/14/21 Page 2 of 2 Document 27
